—Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about April 23, 1998, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of criminal possession of a weapon in the fourth degree, and placed him on probation for 12 months, unanimously affirmed, without costs.
Appellant’s suppression motion was properly denied. We see no reason to disturb the court’s credibility determinations. There was ample evidence providing reasonable suspicion to stop appellant. The description of a black male, about 14 to 15 years, on a bicycle, wearing a white jacket with Nautica written in blue on the back was sufficiently specific, particularly since, in addition to the physical description, the information indicated the suspect’s direction of flight (see, People v Plato, 247 AD2d 317, lv denied 91 NY2d 976). Within 10 minutes of receiving a report that the suspect had fled on a bicycle toward the parking lot of a specified address, the police officer encountered appellant, who was the only person matching the description, in the expected location. Concur — Sullivan, J. P., Nardelli, Tom, Saxe and Friedman, JJ.